Citation Nr: 0313253	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  98-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for left 
knee contusion with patellofemoral degenerative joint 
disease.  

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
residuals of stress fractures, right shin.  

3.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
residuals of stress fractures, left shin.  

4.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for carpal 
tunnel syndrome, right wrist.  

5.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for carpal 
tunnel syndrome, left wrist.  

6.  The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
bilateral pes planus.

7.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
April 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO granted service connection for left knee 
contusion with patellofemoral degenerative joint disease, 
residuals of fracture, left shin; carpal tunnel syndrome, 
right and left wrists; and bilateral pes planus, effective in 
April 1998.  All service-connected disorders were evaluated 
as noncompensable.  In the same September 1998 decision, the 
RO denied service connection for status post extraction of 
four third molars, a bilateral hip disorder, a low back 
disorder, pleurisy, and a head injury with residual 
headaches. 

The veteran filed a notice of disagreement in October 1998, 
contending the service-connected disorders left knee 
contusion with patellofemoral degenerative joint disease, 
residuals of fracture, left shin; carpal tunnel syndrome, 
right wrist; and bilateral pes planus, merited compensable 
ratings; and that her bilateral hip and low back disorders 
warranted service connection.  A statement of the case (SOC) 
was issued later in the same month.  In November 1998, the 
veteran filed a notice of disagreement with the remaining 
issues addressed by the September 1998 rating decision.  An 
additional SOC was issued in December 1998.  The veteran 
submitted a substantive appeal in December 1998, and then in 
August 1999, with no hearing requested.

By rating decision of February 2002, the RO granted increased 
initial ratings of 10 percent for service-connected residuals 
of fracture, left shin; left knee contusion with 
patellofemoral degenerative joint disease; and carpal tunnel 
syndrome, right and left wrists, respectively.  A 
supplemental SOC (SSOC) concerning all claims on appeal was 
issued later the same month.

The Board subsequently issued a final decision regarding the 
issues of entitlement to service connection for status post 
extraction of four third molars, a bilateral hip disorder, a 
low back disorder, pleurisy, and a head injury with residual 
headaches.  In October 2002, the Board undertook additional 
development on the remaining issues under appeal, as listed 
on the first page of the decision.  38 C.F.R. § 19.9(a)(2) 
(2002).  

As the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, although the 
RO granted awarded certain increases in initial ratings 
assigned during the pendency of the appeal, inasmuch as a 
higher evaluations are available these conditions, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claims remain viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

The veteran contends that her left knee, right shin, left 
shin, right wrist, left wrist, and bilateral pes planus 
disorders are more disabling than currently evaluated.  In 
addition, the veteran contends that she suffers a bilateral 
hip disorder as a result of trauma in service.  

At the outset, the Board notes that the RO last considered 
the issues on appeal in February 2002, at which time a 
supplemental SOC (SSOC) was issued.  Pursuant to the Board's 
development, additional evidence, consisting of an April 2003 
x-ray examination report, a May 2003 VA orthopedic 
examination report, a May 2003 podiatric examination report 
with associated x-ray findings, and a May 2003 whole body 
computed tomography (CT) scan report, has been associated 
with the record.  However, the Board is unable to adjudicate 
the claims on appeal on the basis of such evidence at this 
time.  

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  While the Board could, 
conceivably, seek a waiver of RO jurisdiction over (and 
hence, RO consideration of) the additionally developed 
evidence, additional actions by the RO, as described below, 
are warranted.  Hence, a remand of this matter is the most 
appropriate course of action, at this juncture. 

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claims for higher 
initial ratings currently on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary, 327 F.3d at 1339.  The RO should attempt to obtain 
any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization. 

The action described above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

As a final point, the Board notes that the February 2002 SSOC 
did not include citation to the legal authority codifying or 
implementing the VCAA that is pertinent to the current 
claims.  If the RO again denies the claim, the SSOC issued to 
the veteran and his representative explaining the reasons for 
the denial must include citation to and discussion of all 
additional, pertinent legal authority, to include that 
codifying or implementing the VCAA.  

In a related vein,  the Board notes that an inconsistency 
appeared in the February 2002 SSOC regarding the issue of the 
initial rating assignment for service-connected residuals of 
stress fractures, right shin.  According to the February 2002 
rating decision (issued the day prior to the issuance of the 
February 2002 SSOC), the RO continued the prior denial of a 
compensable evaluation for the veteran's service-connected 
right shin disability.  However, in the February 2002 SSOC, 
the RO suggested the continuance of its prior denial of a 
rating in excess of 10 percent for service-connected right 
shin disability.  The RO should correct this matter on 
remand.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
and her representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
February 2002 SSOC) and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority, and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





